DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
Y The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This office action is made in response to Applicant’s remarks filed on 12/15/20. Claim 3 has been cancelled. Claims 4-6, 8-11, 13, 15, 17-18, 20-22, 24, 26, 28-30, and 32-33 have been withdrawn. Claims 1-2, 14, 16, 23, 25, and 31 have been amended. Claims 1-2, 7, 12, 14, 16, 19, 23, 25, 27, and 31 have been examined.

Response to Arguments
Applicant’s amendments regarding Examiner's rejections under 35 USC 112 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph have been considered and accepted. These rejections regarding non-responsive amendments are accordingly maintained as discussed in further detail below.
Applicant’s arguments with respect to Examiner's rejections under 35 USC 103 have been considered but are moot in view of new grounds of rejection.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 7, 12, 14, 16, 19, 23, 25, 27, and 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mederer (US 2005/0001477 A1) in view of Kanda (US 2016/0318364 A1) and further in view of Oida (US 2010/0222960 A1).

Regarding claim 1, Mederer discloses a system that facilitates adjusting air compressor duty cycle for a vehicle on an unpaved road (see e.g. at least Abstract, Fig. 1, and related text), comprising:
one or more air suspension bags configured to provide load-leveling capability for the vehicle (e.g. at least air brake reservoir 27, supply input 31, pneumatic line 28, 33, 34, see e.g. at least p. 18-21, Fig. 1, and related text);
an air compressor having a first duty cycle and providing air to the one or more air suspension bags (e.g. at least brake cylinders 18, 19, see e.g. at least p. 18-21, Fig. 1, and related text); 
a plurality of wheel speed sensors (see e.g. at least p. 2, 7-8, 11, 18, Fig. 1, and related text); and
a processor (e.g. at least electropneumatic brake pressure control (EBS) module 13, see e.g. at least p. 18-21, Fig. 1, and related  text) configured to:

determine a threshold above which an alert is provided to a driver indicating an over-threshold air-compressor duty-cycle for the period of time of receiving the indication of a road attribute (e.g. at least rotational wheel speed difference threshold, differential slip signal, value range of difference between slip signals, slip difference, cornering ratio, see e.g. at least p. 2-3, 13, 26, 50).
Additionally, Kanda teaches limitations not expressly disclosed by Mederer including namely: increase a warning threshold above which an alert is provided to a driver indicating an over-threshold air-compressor duty-cycle for the period of time of receiving the indication of a road attribute (see e.g. at least Abstract, p. 20, 81-82, Fig. 12B, and related text).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the teaching of Mederer by configuring a processor to increase a warning threshold above which an alert is provided to a driver indicating an over-threshold air-compressor duty-cycle for the period of time of receiving the indication of a road attribute as taught by Kanda in order to reduce a shock of full rebound and prevent vibration of the suspension in landing (Kanda: p. 20, 82).
Additionally, Oida teaches limitations not expressly disclosed by Mederer including namely: receive an indication that a vehicle is on an unpaved road (e.g. at least bad road condition, see e.g. at least p. 299, Fig. 48, and related text);
wherein the received indication is based at least in part on a comparison of sensed wheel speed values from wheel speed sensors, wherein when the wheel speed values are determined to be non-uniform relative to each other, the vehicle is determined to be on an unpaved road (id.).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the teaching of Mederer by configuring receive an indication that the vehicle is on an unpaved road; wherein the received indication is based at least in part on a comparison of sensed wheel speed values from each of the wheel speed sensors, wherein when the wheel speed values are determined to be non-uniform relative to each other, the vehicle is determined to be on an unpaved road as taught by Oida in order to perform support control to support a driver in accordance with risk potential, and perform first assist control to restrain disturbance such as vibration from a road transmitted to the driver in accordance with the risk potential and performs second assist control to produce inducement simulating a condition change such as a vehicle behavior attributable to an increase of the risk potential in accordance with the risk potential (Oida: Abstract).

Regarding claim 2, Modified Mederer teaches each wheel speed sensor being located at a respective wheel end, and wherein received indication comprises sensed wheel speed values from each of the plurality of wheel speed sensors (Mederer: see e.g. at least p. 18, 25, Fig. 1, and related text).

Regarding claims 7, 19, and 27, Modified Mederer teaches the warning threshold increase is approximately 10% (Kanda: see e.g. at least p. 20, 81-82, Fig. 12B, and related text).

Regarding claim 12, Modified Mederer teaches that the over-threshold duty cycle is any duty cycle above the first duty cycle (Kanda: see e.g. at least p. 20, 81-82, Fig. 12B, and related text).

Regarding claim 14, Mederer discloses a method of adjusting air compressor duty cycle for a vehicle on an unpaved road (see e.g. at least Abstract, p. 3-4, cl. 26), comprising:
receiving an indication of a road attribute (e.g. at least incline, cornering ratio, see e.g. at least p. 3, 50).
Additionally, Kanda teaches limitations not expressly disclosed by Mederer including namely: increase a warning threshold above which an alert is provided to a driver indicating an over-threshold air-compressor duty-cycle for the period of time of receiving the indication of a road attribute (see e.g. at least Abstract, p. 20, 81-82, Fig. 12B, and related text).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the teaching of Mederer by configuring a processor to increase a warning threshold above which an alert is provided to a driver indicating an over-threshold air-compressor duty-cycle for the period of time of receiving the indication of a road attribute as taught by Kanda in order to reduce a shock of full rebound and prevent vibration of the suspension in landing (Kanda: p. 20, 82).
Additionally, Oida teaches limitations not expressly disclosed by Mederer including namely: receive an indication that a vehicle is on an unpaved road (e.g. at least bad road condition, see e.g. at least p. 299, Fig. 48, and related text);
wherein the received indication is based at least in part on a comparison of sensed wheel speed values from wheel speed sensors, wherein when the wheel speed values are determined to be non-uniform relative to each other, the vehicle is determined to be on an unpaved road (id.).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the teaching of Mederer by configuring receive an indication that the vehicle is on an unpaved road; wherein the received indication is based at least in part on a comparison of sensed wheel speed values from each of the wheel speed sensors, wherein when the wheel speed values are determined to be non-uniform relative to each other, the vehicle is determined to be on an unpaved road as taught by Oida in order to perform support control to support a driver in accordance with risk potential, and perform first assist control to restrain disturbance such as vibration from a road transmitted to the driver in accordance with the risk potential and performs second assist control to produce inducement simulating a condition change such as a vehicle behavior attributable to an increase of the risk potential in accordance with the risk potential (Oida: Abstract).

Regarding claims 16 and 25, Modified Mederer teaches that the received indication comprises sensed wheel speed values from each of a plurality of wheel speed sensors (Mederer: see e.g. at least Abstract, p. 2-3, 7-8, 11-13, 18, 25-26, Fig. 1, and related text).

Regarding claim 23, Mederer discloses a controller configured to adjust air compressor duty cycle for a vehicle on an unpaved road (see e.g. at least Abstract, Fig. 1, and related text), comprising at least one processor configured to:
receive an indication of a road attribute (e.g. at least incline, cornering ratio, see e.g. at least p. 3, 50).
Additionally, Kanda teaches limitations not expressly disclosed by Mederer including namely: increase a warning threshold above which an alert is provided to a driver indicating an over-threshold air-compressor duty-cycle for the period of time of receiving the indication of a road attribute (see e.g. at least Abstract, p. 20, 81-82, Fig. 12B, and related text).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the teaching of Mederer by configuring a processor to increase a warning threshold above which an alert is provided to a driver indicating an over-threshold air-compressor duty-cycle for the period of time of receiving the indication of a road attribute as taught by Kanda in order to reduce a shock of full rebound and prevent vibration of the suspension in landing (Kanda: p. 20, 82).
Additionally, Oida teaches limitations not expressly disclosed by Mederer including namely: receive an indication that a vehicle is on an unpaved road (e.g. at least bad road condition, see e.g. at least p. 299, Fig. 48, and related text);
wherein the received indication is based at least in part on a comparison of sensed wheel speed values from wheel speed sensors, wherein when the wheel speed values are determined to be non-uniform relative to each other, the vehicle is determined to be on an unpaved road (id.).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the teaching of Mederer by configuring receive an indication that the vehicle is on an unpaved road; wherein the received indication is based at least in part on a comparison of sensed wheel speed values from each of the wheel speed sensors, wherein when the wheel speed values are determined to be non-uniform relative to each other, the vehicle is determined to be on an unpaved road as taught by Oida in order to perform support control to support a driver in accordance with risk potential, and perform first assist control to restrain disturbance such as vibration from a road transmitted to the driver in accordance with the risk potential and performs second assist control to produce inducement simulating a condition change such as a vehicle behavior attributable to an increase of the risk potential in accordance with the risk potential (Oida: Abstract).

Regarding claim 31 Mederer discloses an apparatus for adjusting air compressor duty cycle for a vehicle on an unpaved road, comprising:
receiving means for receiving an indication of a road attribute (e.g. at least incline, cornering ratio, see e.g. at least p. 3, 50);
Additionally, Kanda teaches limitations not expressly disclosed by Mederer including namely: means for increasing a warning threshold above which an alert is provided to a driver indicating an over-threshold air-compressor duty-cycle for the period of time of receiving the indication of a road attribute (see e.g. at least Abstract, p. 20, 81-82, Fig. 12B, and related text).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the teaching of Mederer by configuring a means for increasing a warning threshold above which an alert is provided to a driver indicating an over-threshold air-compressor duty-cycle for the period of time of receiving the indication of a road attribute as taught by Kanda in order to reduce a shock of full rebound and prevent vibration of the suspension in landing (Kanda: p. 20, 82).
Additionally, Oida teaches limitations not expressly disclosed by Mederer including namely: receive an indication that a vehicle is on an unpaved road (e.g. at least bad road condition, see e.g. at least p. 299, Fig. 48, and related text);
wherein the received indication is based at least in part on a comparison of sensed wheel speed values from wheel speed sensors, wherein when the wheel speed values are determined to be non-uniform relative to each other, the vehicle is determined to be on an unpaved road (id.).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the teaching of Mederer by configuring receive an indication that the vehicle is on an unpaved road; wherein the received indication is based at least in part on a comparison of sensed wheel speed values from each of the wheel speed sensors, wherein when the wheel speed values are determined to be non-uniform relative to each other, the vehicle is determined to be on an unpaved road as taught by Oida in order to perform support control to support a driver in accordance with risk potential, and perform first assist control to restrain disturbance such as vibration from a road transmitted to the driver in accordance with the risk potential and performs second assist control to produce inducement simulating a condition change such as a vehicle behavior attributable to an increase of the risk potential in accordance with the risk potential (Oida: Abstract).

Conclusion
	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES J HAN whose telephone number is (571) 270-3980.  The examiner can normally be reached on M-Th and every other F (7:30 AM - 5 PM).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aniss Chad can be reached on 571-270-3832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 900-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHARLES J HAN/Primary Examiner, Art Unit 3662